 
Exhibit 10.25
 
Account Purchase Agreement
 
1.  
Parties. The parties to this Account Purchase Agreement ("Agreement") are as
follows:

 
      a.  
Crown Financial, LLC ("Crown"); and

      b.  
All American Plazas, Inc. ("All American").

 
The parties agree as follows:
 
2.  
Definitions. The following terms are defined for the purposes of this Agreement:

 
      a.  
"Account Schedule" means the schedule provided periodically by All American
pursuant to this Agreement. Account Schedules shall identify all uncollected
accounts receivable produced or owned by All American and provide an aging on
those accounts. "Account Schedule" includes the Initial Account Schedule.

      b.  
"Accounts" shall mean the accounts shown in the current Account Schedule.

      c.  
"Coverage Ratio" shall mean the ratio of the amount of Eligible Accounts to the
amount of the Outstanding Advance.

      d.  
"Default" shall have the meaning set forth in Section 10, Default.

      e.      
"Direct Account Debtors" shall mean the account debtors on the Direct Accounts.

      f.   
"Direct Accounts" shall mean the 15 Accounts shown on the current Account
Schedule with the largest value for the corresponding Eligible Account.

      g.      
"Direct Expenses" shall mean expenses described in Section 6, Fees and Expenses.

      h.      
"Eligible Accounts" shall be the portions of Accounts with an aging that is less
than 60 days that Crown does not reasonably deem to be doubtful of collection.

      i.       
"Initial Account Schedule" shall mean the Account Schedule provided by All
American in connection with the closing of this Agreement and attached as
Schedule A to this Agreement.

      j.       
"Initial Advance" shall be the lesser of 80% of the sum of Eligible Accounts on
the Initial Account Schedule or $1,275,000.

      k.      
"Outstanding Advance" shall mean the Initial Advance by Crown pursuant to this
Agreement plus any additional advances less any payments received by Crown, net
of fees and expenses.

      1.      
"Repurchase Price" shall have the meaning set forth in Section 12, Repurchase.

      m.     
"True Up" shall mean the process specified in Section 7, True-Up.

      n.      
"Wind Up Period" shall mean the period described in Section 10, Termination and
Wind-Up.



3.  
Conditions to Funding. Each of the following are a condition to funding the
Initial Advance:

 
      a.  
All American shall have provided an irrevocable instruction to each of the
Direct Account Debtors to make payment directly to Crown and Crown shall have
received from each of the Direct Account Debtors acknowledgment of that
instruction and confirmation of the amount of the account and that the account
is not subject to dispute or offset.

 
1

--------------------------------------------------------------------------------


 
      b.      
Crown and All American shall have entered into a Security Agreement and Mortgage
in form and substance satisfactory to Crown.

      c.      
Crown shall have received a personal guaranty from Frank Nocito in form and
substance satisfactory to it.

      d.      
Crown shall have confirmed to its satisfaction the accuracy of the Initial
Account Schedule.

 
4.  
Initial Account Purchase and Acquisition of New Accounts

 
      a.   
At the closing of this Agreement, Crown shall purchase the Accounts listed on
the Initial Account Schedule by paying to All American the Initial Advance.

      b.       
During the term of this Agreement and without additional payment, Crown shall
acquire ownership of any new accounts originated by All American.

 
5.  
Reporting.

 
      a.   
On the first business day of each month while this Agreement is in force, All
American shall provide to Crown an updated and current Account Schedule current
as of the end of the immediately preceding month including the following: (i)
the information on the Initial Account Schedule as to all Accounts (including
Accounts originated in the preceding month); (ii) all collections on the
Accounts in the preceding month; (iii) the amounts remaining outstanding on each
Account; and (iv) whether any Account is doubtful of collection.

      b.       
All American shall also provide, within two business days of request by Crown,
all available information for any of the Accounts, including any supporting or
backup documents for each individual Account and the contents of the vendor file
for the account debtor.

      c.       
By the twenty-fifth day of each month, All American shall provide Crown with a
Balance Sheet and Income Statement for the previous month.

 
6.  
Fees and Expenses

 
      a.   
All American shall pay to Crown $2,500 for expenses associated with this
transaction.

      b.   
All American shall pay to Crown on the 15th and the 30th of each month that this
Agreement is in effect, a fee equal to 2.5% of the Outstanding Advance for the
preceding period.

      c.   
All American shall owe Crown a minimum fee equal to 15% of the Initial Advance
for the first 90 days of this Agreement, whether or not All American elects to
pay off the obligation within 90-days of the start of the agreement.

      d.   
Notwithstanding the foregoing, All American shall pay Crown a fee on January 15,
2007 equal to a per diem rate of 0.166% applied to the Initial Advance for the
period from the funding of the Initial Advance to January 15, 2007.

      e.   
Crown shall also be entitled to recoup from All American any expenses that Crown
incurs pursuant to the Security Agreement as well as direct out of pocket
expenses incurred by Crown to remedy or mitigate the results of any breaches of
warranties or falsity of representations by All American under this Agreement.

 
2

--------------------------------------------------------------------------------


 
7.  
True Up: On February 1, 2007 and on and 1st of each following month, Crown and
All American shall undertake the following:

 
      a.   
All American shall certify to Crown that is has complied with its warranties and
that its representations remain true and correct.

      b.   
Crown shall calculate the amount of the Outstanding Advance for each day of the
preceding period. The amount of the Outstanding Advance on any particular day
shall be reduced by the amount of payments on Direct Accounts received by Crown
prior to that day.

      c.   
Crown shall determine the fee due it using the percentage set forth in Section
6, Fees and Expenses, pro-rated over the preceding period and applied to the
amount of the Outstanding Advance for each day of the preceding period. Crown
shall also determine the amount of Direct Expenses, if any, to which it is
entitled.

      d.   
Crown shall retain payments in an amount equal to the fees and Direct Expenses
from collections on Direct Accounts. If the event that funds available to Crown
from collections on Direct Accounts are insufficient to pay Crown its fees and
Direct Expenses, All American shall pay to Crown any deficiency within three
business days of Crown's demand.

      e.   
Crown shall then calculate the Coverage Ratio. Within three business days of the
end of the preceding period, Crown shall provide this calculation to All
American along with a schedule of payments it received on Direct Accounts for
the preceding period and copies of its calculations of fees and support for its
determination of Direct Expenses.



8.  
Coverage Ratio Below 125%. If the Coverage Ratio calculated by Crown falls below
125%, Crown may, at its option,

 
      a.   
Require All American to repurchase the Accounts pursuant to the provisions of
Section 12 below; or

      b.   
Require All American to make additional payments direct to Crown to reduce the
amount of the Outstanding Advance so that the Coverage Ratio increases to 125%.



9.  
Coverage Ratio Greater than 125%. If the Coverage Ration calculated by Crown is
greater than 125%, then Crown at its option may make additional advances to All
American to reduce the amount of the Coverage Ratio; or



10.    
Default. Each of the following events shall be considered a Default on this
Agreement:

 
      a.  
Failure of All American to pay timely any amount due under this agreement.

      b.      
Failure of All American to observe any of the terms of this agreement.

      c.  
Breach of any warranty made by All American under this Agreement.

      d.      
The falsity of any representation made by All American pursuant to this
Agreement.

 
3

--------------------------------------------------------------------------------


 
      e.      
Crown reasonably deems itself insecure in connection with the repurchase
obligation under this Agreement.



11.  
Termination and Winding Up.

 
      a.  
Crown may terminate this Agreement in any of the following events:

          i.   
The Coverage Ratio drops below 125% and is not restored to 125% or more within
one week;

          ii.      
The Occurrence of a Default as defined in Section 10, Default; or

          iii.     
Crown has exercised its option to require repurchase pursuant to Section 12,
Repurchase.

      b.      
This Agreement will terminate 6 months from the date of closing unless extended
by the written consent of both parties.

      c.      
After termination of this Agreement, the parties will wind up their
relationship. The Wind Up Period shall continue until either the amount of the
Outstanding Advance has been reduced to zero and Crown has recovered all fees
and Direct Expenses to which it is entitled or until the repurchase obligation
has been closed and funded. During the Wind Up Period, fees shall continue to
accrue on the amount of the Outstanding Advance and Crown shall be entitled to
recover Direct Expenses. During the Wind Up Period, the parties shall continue
to be bound by the terms of this Agreement, except that Crown shall not be
obligated by Section 9, Coverage Ratio Greater than 125%.



12.  
Repurchase Obligation. In the event of a Default under this Agreement or in the
event of Termination of this Agreement, Crown may require All American to
repurchase from it the-Accounts and its other rights under this Agreement and
the documents executed pursuant to it. If Crown exercises its right to require
repurchase, All American shall pay the Repurchase Price to Crown within three
business days of exercise. The Repurchase Price shall be the amount of the
Outstanding Advance plus any fees and Direct Expenses due to Crown. Until Crown
has received the Repurchase Price, however, it shall be entitled to collect the
Accounts, but the amounts so received by Crown shall reduce the amount of the
Outstanding Advance.



13.  
Exclusivity:During the term of this Agreement, All American shall not deal with
any other factors or assign any other accounts, contract rights, or monies due
it without the express written consent of Crown.



14.  
Representations and Warranties. All American represents and warrants to Crown
the following:

 
      a.  
The Initial Account Schedule and each Account Schedule subsequently provided by
All American shall be complete and accurate and shall correctly represent all
accounts receivable.

      b.  
The Coverage Ratio shall not fall below 125%.

      c.      
All American shall not compromise any Account with the associated account debtor
without the prior written consent of Crown.

      d.      
Contemporaneously with this Agreement, All American is also executing a Mortgage
of two properties to secure its repurchase obligation under this Agreement. The
two properties that are the subject of that Mortgage are commonly known as
Strattanville and Frystown Gables, and are legally described in Exhibit A to
that Mortgage. The Strattanville and Frystown Gables properties have appraised
at over $10,000,000, collectively, and the amount due on the prior debt on both
properties is $6,500,000. All American will pay this prior debt when it is due.

 
4

--------------------------------------------------------------------------------


 
      e.   
The letters of instruction sent to Account Debtors with respect to where
payments on account shall not be rescinded or altered by All American and will
continue in force until released by Crown.

 
15.  
Miscellaneous.

 
      a.  
Governing Law. This Agreement shall be construed and enforced according to the
laws of the State of Texas.

      b.  
Account Purchase. This Agreement is an account purchase transaction pursuant to
the Texas Finance Code.

      c.   
Wavier. The waiver by Crown of any breach or default of this Agreement on the
part of All American shall not be construed as a waiver of any subsequent breach
or default. Moreover, the failure by Crown to exercise any right or remedy
hereunder shall not operate as a waiver of such right in the future, and all
rights and remedies herein provided are cumulative.

      d.   
Entire Agreement. This Agreement, along with the documents executed pursuant to
or in connection with it, is the entire agreement of the parties and may only be
amended or modified by a writing signed by the party or parties sought to be
bound.

      e.   
Notice:

 
i.  If to Crown: 
Mr. Richard D. Tribe       Crown Financial, LLC      16420 Park Ten Place, Suite
125       Houston, Texas 77084       281.646.2905      281.646.2909 fax       
dtribe@crownfinancialhouston.com         
wire transfer instructions: 
Sterling Bank - Houston, Texas
    ABA # 113 005 549        Credit the Account of     Crown Financial, LLC    
  Acct. # 171 013 174          
ii.  If to All American:  
Attn: Tom Mattingly    
and Richard Mitstifer
   
All American Plazas, Inc.
   
P.O. Box 302,
    Bethel, PA 195070302.     2210 Camp Swatara Road     Meyerstown, PA 17067  

 
5

--------------------------------------------------------------------------------


 

  With a copy to:      Jonathan Austern      2 Taconic Court      PO Box 558   
  Wading River, NY 11792       austernaustern@aol.com   

 
 
      f.   
Wire Transfer. All advances, fee payments and repurchases shall be by wire
transfer pursuant to the instructions as set forth above.

 
Agreed as of this    8th   day of January 2007:
 

Crown Financial, LLC  All American Plazas, Inc.                /s/ Richard D.
Tribe                                   /s/ Richard
Mitstifer                              By: Richard D. Tribe     By: Richard
Mitstifer  Its Manager   Its President 

 
 
 
6